Fourth Court of Appeals
                               San Antonio, Texas
                                    September 3, 2014

                                   No. 04-14-00396-CV

                      IN THE INTEREST OF H.A.G., A CHILD,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02990
                       Honorable Olin B. Strauss, Judge Presiding


                                     ORDER

       Ad Litem's First Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to September 22, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court